United States Court of Appeals
                                                                       Fifth Circuit
                                                                      F I L E D
                    IN THE UNITED STATES COURT OF APPEALS                July 17, 2003

                                                                   Charles R. Fulbruge III
                            FOR THE FIFTH CIRCUIT                          Clerk


                            ____________________

                                No. 02-60701
                            ____________________

UNITED STATES OF AMERICA

                                            Plaintiff - Appellee

     v.

BILLY D COOPER, also known as Sealed Defendant 1, also known
as “Rabbit”

                                            Defendant - Appellant

_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                      Cause No. 4:01-CR-8-ALL
_________________________________________________________________

Before KING, Chief Judge, and HIGGINBOTHAM and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Defendant–Appellant, Billy D. Cooper, was convicted of (1)

conspiracy     to    commit:   carjacking    in   violation   of    18    U.S.C.

§ 2119(3), use of a firearm in relation to a crime of violence in

violation of 18 U.S.C. § 924(c), and transportation of a stolen

vehicle in interstate commerce in violation of 18 U.S.C. § 2312,

     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
all in violation of 18 U.S.C. § 371 (count one); (2) carjacking in

violation of 18 U.S.C. §§ 2119(3) and 2 (count two); (3) use of a

firearm      in    relation         to   a    crime     of    violence        (carjacking)    in

violation         of    18    U.S.C.     §§    924(c)        and    2   (count    three);    (4)

transportation of a stolen vehicle in interstate commerce in

violation of 18 U.S.C. §§ 2312 and 2 (count four); and (5) being a

felon   in    possession            of   a    firearm    in        violation     of   18   U.S.C.

§§ 922(g)(1) and 924(a)(2) (count five).

     On appeal, Cooper argues that the district court erred in

denying his motion to suppress his confessions given on August 20,

1999 (including a videotaped confession) for the reason that the

confessions            were   not    made     voluntarily.              The    district    court

conducted thorough evidentiary hearings on the admissibility of the

confessions.            The district court’s findings, which were based on

credibility determinations, that Cooper’s arrest was valid and his

confessions were voluntary and knowing, were amply supported by the

record.

     Cooper also challenges the district court’s decision to admit

the videotaped statement of Cooper’s co-defendant, James Frye,

whose case had been severed from Cooper’s.                               Cooper objected at

trial to the admission of Frye’s statement, pursuant to FED. R.

EVID. 801(d)(2)(E), arguing that it was not made in furtherance of

the conspiracy.               This claim is not raised on appeal.                      Instead,

Cooper focuses exclusively on the second objection he made in

federal district court, his argument that introduction of Frye’s

                                                 2
statement violates the Confrontation Clause.        Cooper cites Bruton

v. United States, 391 U.S. 123 (1968), in support of this claim.

“This court has interpreted Bruton to provide that a defendant’s

Sixth Amendment right to confrontation is violated when (1) several

co-defendants are tried jointly, (2) one defendant’s extrajudicial

statement is used to implicate another defendant in the crime, and

(3) the confessor does not take the stand and is thus not subject

to cross-examination.”      United States v. Jobe, 101 F.3d 1046, 1066

(5th Cir. 1996) (quotations and citations omitted). Bruton clearly

does not apply since Fry and Cooper were tried separately.          Nor is

it clear that Cooper even tried to call Frye as a witness to

question him about the statement.          Cooper’s argument that the

admission of Frye’s videotaped statement deprived him of his right

to confront Frye is meritless.

     Finally, Cooper challenges the sufficiency of the evidence to

support his conviction of carjacking in violation of 18 U.S.C.

§ 2119(3).    There is more than enough evidence to support that

conviction.

     The    judgment   of   conviction   and   sentence   of   Cooper   are

AFFIRMED.




                                    3